Citation Nr: 1020211	
Decision Date: 06/02/10    Archive Date: 06/10/10

DOCKET NO.  08-03 903	)	DATE
	)


On appeal from the decision of the 
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to an effective date earlier than February 2, 
2005, for the grant of a total disability rating for 
posttraumatic stress disorder (PTSD).


REPRESENTATION

Veteran represented by:	Virginia Department of Veterans 
Services


ATTORNEY FOR THE BOARD

C. Fields, Associate Counsel 




INTRODUCTION

The Veteran served on active duty from December 1982 to 
September 1990.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 2006 decision issued by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida.


FINDING OF FACT

The Veteran requested to withdraw her appeal in a February 
2010 written statement, which was received prior to the 
promulgation of a decision by the Board.


CONCLUSION OF LAW

The criteria for withdrawal of the appeal concerning the 
issue of an earlier effective date for the grant of a total 
disability rating for PTSD have been met.  38 U.S.C.A. § 
7105(b)(2), (d)(5) (West 2002); 38 C.F.R. §§ 20.202, 20.204 
(2009).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board may dismiss any appeal which fails to allege 
specific error of fact or law in the determination being 
appealed.  38 U.S.C.A. § 7105(d)(5); 38 C.F.R. § 20.202.  At 
any time before the Board promulgates a decision, an 
appellant, or an appellant's authorized representative, may 
withdraw a substantive appeal as to any or all issues either 
on the record at a hearing or in writing.  38 C.F.R. § 
20.204.

Here, the Veteran withdrew her substantive appeal concerning 
the claim of entitlement to an earlier effective date for the 
grant of a total disability rating for PTSD in a February 
2010 written statement in accordance with 38 C.F.R. § 
20.204(a) and (b).  As such, there remain no allegations of 
error of fact or law for appellate consideration.  Therefore, 
the Board has no jurisdiction to review this appeal, and the 
appeal is dismissed without prejudice.  See 38 C.F.R. § 
20.202.


ORDER

The appeal of the issue of entitlement to an effective date 
earlier than February 2, 2005, for the grant of a total 
disability rating for PTSD is dismissed.




		
C. TRUEBA
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


